Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made effective as of
February 12, 2008 (the “Effective Date”), by and between IdentiPHI, Inc.
(“Company”) and Mark Norwalk (“Employee”).

The parties agree as follows:

1. Employment. Company shall employ Employee effective as of the Effective Date,
subject to the terms and conditions set forth in the Agreement.

2. Duties.

2.1 Position. Employee is employed as Company’s Chief Technical Officer,
reporting to Company’s Chief Executive Officer (the “CEO”), and shall have such
duties and responsibilities consistent with such position as may be reasonably
assigned from time to time.

2.2 Best Efforts; Full-time. Employee shall faithfully and diligently perform
all duties assigned to him. Employee will expend his best efforts on behalf of
Company and will abide by all policies and decisions made by Company, as well as
all applicable federal, state and local laws, regulations or ordinances.
Employee will act in the best interest of Company at all times. Employee shall
devote his full business time and efforts to the performance of his assigned
duties for Company, unless Employee notifies Company in advance of his intent to
engage in other paid work and receives Company’s express written consent to do
so.

2.3 Work Location. Employee’s principal place of work shall be located in
Austin, Texas, or such other location as the parties may agree from time to
time.

3. Term. The term of this Agreement shall begin on the Effective Date and shall
continue for two (2) years (the “Initial Term”), unless it is terminated
pursuant to Section 7 herein. On completion of the Initial Term, this Agreement
will automatically renew for subsequent one year terms (together with the
Initial Term, the “Term”), unless either party provides forty-five (45) days’
advance written notice to the other that Company or Employee, as the case may
be, does not wish to renew the Agreement for a subsequent year. In the event
either party gives notice of nonrenewal pursuant to this Section, this Agreement
will expire at the end of the current Term.

4. Compensation.

4.1 Base Salary. As compensation for Employee’s performance of his duties
hereunder, Company shall pay to Employee a base salary of one hundred sixty-five
thousand dollars ($165,000) per year, payable in accordance with Company’s
normal payroll practices, less required deductions for state and federal
withholding tax, social security and all other employment taxes and payroll
deductions.

4.2 Annual Bonus. Employee shall be eligible to receive annual corporate
performance bonuses in accordance with Company’s management incentive plan,
should Company adopt one, or else in accordance with the terms of this
Agreement. Employee’s annual corporate performance bonus shall be a percentage
of Employee’s base salary and shall be determined by the CEO, but in any event
must entitle Employee the opportunity to receive not less than 50% of Employee’s
base salary. Each annual corporate performance bonus shall be payable (i) upon
the achievement of specific performance goals, as determined by the CEO with
consultation from Employee at the beginning of the respective year, or (ii) in
accordance with Company’s management incentive plan. The terms of any management
incentive plan must be approved by the Board.



--------------------------------------------------------------------------------

4.3 Performance and Salary Review. Company may periodically review Employee’s
performance. Adjustments to salary or other compensation, if any, will be made
by Company in its sole and absolute discretion.

4.4 Employment Taxes. All of Employee’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by Company.

5. Benefits.

5.1 Benefits Package. Employee shall be entitled to an appropriate employee
benefits package, including medical, dental, vacation, sick leave and other
applicable benefits, that it is no less favorable to Employee than the benefits
package provided to Employee as of the Effective Date of this Agreement.

5.2 Fringe Benefits. Employee will be eligible for all customary and usual
fringe benefits generally available to senior executives of Company, subject to
the terms and conditions of Company’s benefit plan documents. Except as provided
in Section 5.1, Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to Employee.

6. Business Expenses. Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of his duties on
behalf of Company. To obtain reimbursement, expenses must be submitted promptly,
with appropriate supporting documentation, in accordance with Company’s
policies.

7. Termination.

7.1 Voluntary Termination. Employee may voluntarily resign his employment with
Company as set forth in this section. Employee agrees to provide thirty
(30) days’ written notice if Employee voluntarily terminates his employment with
Company, provided that Company may, in its sole discretion, elect to waive all
or any part of such notice period. In the event Employee’s employment is
terminated in accordance with this Section 7.1, Employee shall be entitled to
receive only unpaid base salary at the rate then in effect, any bonus then
earned and payable, if applicable, and accrued and unused paid time off, each
prorated to the date of termination, and Company shall have no further or other
obligations to Employee pursuant to this Agreement.

7.2 Termination for Cause by Company. Company may terminate Employee’s
employment immediately at any time for Cause, with or without advanced notice.
For purposes of this Agreement, “Cause” is defined as a good faith determination
of the CEO, in its sole and absolute discretion, of any of the following:
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Employee; (b) Employee’s material breach of this
Agreement or the confidentiality and inventions assignment agreement between
Company and Employee (the “Confidentiality Agreement”); (c) Employee’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (d) Employee’s willful
or habitual neglect of duties; (e) Employee’s failure to perform the essential
functions of his position, with or without reasonable accommodation, due to a
mental or physical disability for at least ninety (90) days; (f) sustained
unsatisfactory performance; or (g) Employee’s death. In the event Employee’s
employment is terminated in accordance with this Section 7.2, Employee shall be
entitled to receive only unpaid base salary at the rate then in effect, any
bonus then earned and payable, if applicable, and accrued and unused paid time
off, each prorated to the date of termination, and Company shall have no further
or other obligations to Employee pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

7.3 Termination Without Cause Prior to a Change in Control. In the event that,
prior to a Change in Control (as defined in Company’s 2007 Equity Incentive Plan
(the “2007 Plan”)), Employee is terminated other than for Cause, Employee will
receive Employee’s base salary then in effect and accrued, any bonus then earned
and payable, if applicable, and unused paid time off, each prorated to the date
of termination, and, subject to the last sentence of this Section 7.3: (a) the
aggregate amount of Employee’s base salary and annual corporate performance
bonus during the previous twelve (12) months, payable on a pro rated basis in
accordance with Company’s regular payroll cycle for a period of twelve
(12) months; (b) full acceleration of all of the then-unvested shares subject to
equity incentive awards held by Employee; and (c) should Employee timely elect
COBRA insurance continuation coverage, reimbursement at a rate equal to the
amount contributed by Company for Employee’s insurance coverage premium
effective as of the date of termination or resignation for twelve (12) months
following termination or resignation. Employee’s receipt of the severance,
vesting and COBRA benefits set forth in this Section 7.3 are subject to
Employee: (X) complying with all surviving provisions of this Agreement as
specified in Section 12.7 below; and (Y) executing at the time of Employee’s
termination of employment and within the same taxable year or, if later, before
the expiration of any applicable statutory revocation period, a full general
release in a form acceptable to Company, releasing all claims, known or unknown,
that Employee may have against Company or its officers, directors, employees or
agents arising out of or any way related to Employee’s employment, termination
or resignation of employment with Company. For avoidance of doubt, Employee’s
voluntary termination of employment or Employee’s termination for Cause will not
give rise to any rights under this Section 7.3.

7.4 Termination Without Cause or Resignation for Good Reason Following a Change
in Control. In the event that, in connection with or within twelve (12) months
following a Change in Control, Employee is terminated other than for Cause or
Employee resigns as a result of any of the following, without Employee’s written
consent: (i) a material adverse change both in Employee’s duties and title, as
measured against Employee’s title and duties immediately prior to such change;
(ii) any reduction by Company in amount greater than 10% in Employee’s base
salary as in effect immediately prior to such reduction, other than a reduction
applied generally to executive officers of Company; or (iii) the office at which
Employee is required to report is relocated by more than fifty (50) miles from
Company’s present location, without Employee’s consent (each, a “Good Reason”),
Employee will receive Employee’s base salary then in effect, any bonus then
earned and payable, if applicable, and accrued and unused paid time off, each
prorated to the date of termination or resignation, and, subject to the last
sentence of this Section 7.4: (a) the aggregate amount of Employee’s base salary
and annual corporate performance bonus during the previous twelve (12) months,
payable on a pro rated basis in accordance with Company’s regular payroll cycle
for a period of twelve (12) months; (b) full acceleration of all of the
then-unvested shares subject to equity incentive awards held by Employee; and
(c) should Employee timely elect COBRA insurance continuation coverage,
reimbursement at a rate equal to the amount contributed by Company for
Employee’s insurance coverage premium effective as of the date of termination or
resignation for twelve (12) months following termination or resignation.
Employee’s receipt of the severance, vesting and COBRA benefits set forth in
this Section 7.4 are subject to employee: (X) complying with all surviving
provisions of this Agreement as specified in Section 12.7 below; and
(Y) executing at the time of Employee’s termination of employment and within the
same taxable year or, if later, before the expiration of any applicable
statutory revocation period, a full general release in a form acceptable to
Company, releasing all claims, known or unknown, that Employee may have against
Company or its officers, directors, employees or agents arising out of or any
way related to Employee’s employment, termination or resignation of employment
with Company. For avoidance of doubt, Employee’s voluntary termination of
employment other than for Good Reason or Employee’s termination for Cause will
not give rise to any rights under this Section 7.4.

 

3



--------------------------------------------------------------------------------

7.5 280G and 409A. If, due to the benefits provided under this Section 7, or
otherwise due or payable from Company, Employee may be subject to any excise tax
due to characterization of any amounts payable under this Section 7 as excess
parachute payments pursuant to Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), or the amounts may be nondeductible by Company
under Section 280G of the Code, the gross amount payable in cash or benefits to
be provided under this Section 7, or otherwise due or payable from the Company,
will be reduced (to the least extent possible) in order to avoid any “excess
parachute payment” under Section 280G(b)(1) of the Code, as determined by
Company. Notwithstanding anything in this Agreement to the contrary, if Employee
is a “specified employee” as described in Section 409A of the Code (“Section
409A”), as determined by Company in accordance with its procedures, by which
determination Employee is bound, any amount to which Employee would otherwise be
entitled during the first six months following Employee’s separation from
service that constitutes nonqualified deferred compensation within the meaning
of Section 409A and that is therefore not exempt from Section 409A as
involuntary separation pay or a short-term deferral, as determined by Company,
will be accumulated and paid without interest on the first business day of the
seventh month following the date of Employee’s separation from service. For
purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A. The provisions of this Agreement will be interpreted and construed
in favor of its meeting any applicable requirements of Section 409A. Company, in
its reasonable discretion, may amend (including retroactively) the Agreement to
conform with Section 409A, including amending to facilitate the ability of
Employee to avoid the imposition of interest and additional tax under
Section 409A. The preceding provisions shall not be construed as a guarantee by
Company of any particular tax effect for any income to Employee provided
pursuant to the Agreement.

8. No Conflict of Interest. During the Term of Employee’s employment with
Company and during any period Employee is receiving payments from Company,
Employee must not engage in any work, paid or unpaid, that creates an actual or
potential conflict of interest with Company, as may be determined by Company in
its sole and absolute discretion. If Company believes such a conflict exists
during the Term of this Agreement, Company may ask Employee to choose to
discontinue the other work or resign employment with Company. If Company
believes such a conflict exists during any period in which Employee is receiving
payments pursuant to this Agreement, Company may ask Employee to choose to
discontinue the other work or forfeit the remaining severance and other payments
under this Agreement. In addition, Employee agrees not to refer any client or
potential client of Company to competitors of Company, without obtaining
Company’s prior written consent, during the Term of Employee’s employment and
during any period in which Employee is receiving payments from Company pursuant
to this Agreement.

9. Non-Solicitation; Non-Hire.

9.1 Non-Solicitation of Customers or Prospects. Employee acknowledges that
information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Employee agrees that during the Term of this Agreement and
for a period of one (1) year after the termination of this Agreement, Employee
will not, either directly or indirectly, separately or in association with
others, interfere with, impair, disrupt or damage Company’s relationship with
any of its customers or customer prospects by soliciting or encouraging others
to solicit any of them for the purpose of diverting or taking away business from
Company.

 

4



--------------------------------------------------------------------------------

9.2 Non-Solicitation and Non-Hire of Company’s Employees. Employee agrees that
during the Term of this Agreement and for a period of one (1) year after the
termination of this Agreement, Employee will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Company’s business by soliciting, encouraging, attempting to hire or
hiring any of Company’s employees or causing others to hire any of Company’s
employees or solicit or encourage any of Company’s employees to discontinue
their employment with Company.

10. Mutual Non-Disparagement. Employee will not, during the Term of this
Agreement or after the termination hereof, disparage Company, its products,
services, agents or employees. Company will not, during the Term of this
Agreement or after the termination hereof, disparage Employee.

11. Injunctive Relief. Employee acknowledges that Employee’s breach of the
covenants contained in Sections 8 through 10 (collectively “Covenants”) would
cause irreparable injury to Company and agrees that in the event of any such
breach, Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.

12. General Provisions.

12.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Employee shall not be entitled to assign any of
Employee’s rights or obligations under this Agreement.

12.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

12.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statute at issue, if any, authorizes the award of attorneys’ fees to
the prevailing party.

12.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

12.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Employee Acknowledges that Employee has had an opportunity to review and revise
the Agreement and have it reviewed by legal counsel, if desired, and, therefore,
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

12.6 Governing Law. The parties agree that this Agreement, and any disputes
arising under this Agreement, will be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any conflict of
laws principle to the contrary. The parties agree that venue for any dispute
arising under this Agreement will lie exclusively in the state or federal courts
located in Travis County, Texas, and the parties irrevocably waive any right to
raise forum non conveniens or any other argument that Texas is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the State of Texas.

 

5



--------------------------------------------------------------------------------

12.7 Survival. Sections 7 (“Termination”), 8 (“No Conflict of Interest”), 9
(“Non-Solicitation; Non-Hire”), 10 (“Mutual Non-Disparagement”), 11 (“Injunctive
Relief”), 12 (“General Provisions”) and 13 (“Entire Agreement”) of this
Agreement shall survive Employee’s employment by Company.

13. Entire Agreement. This Agreement, including the Confidentiality Agreement
incorporated herein by reference, the 2007 Plan and related option documents in
place at the time of this signing, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only by a supplemental written
agreement signed by Employee and an authorized representative of Company. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    MARK NORWALK Dated: February 12, 2008             Address:                  
  IDENTIPHI, INC. Dated: February 12, 2008             By:               Its:  
            IdentiPHI, Inc.       13809 Research Blvd, Suite 275       Austin,
Texas 78750

 

6